[Cite as In re L.S., 2012-Ohio-3794.]


                                        COURT OF APPEALS
                                      HOLMES COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


                                               :   JUDGES:
IN THE MATTER OF:                              :   W. Scott Gwin, P.J.
                                               :   Sheila G. Farmer, J.
           L.S. & D.S.                         :   Julie A. Edwards, J.
                                               :
                                               :   Case Nos. 12-CA-001 & 12-CA-002
                                               :
                                               :
                                               :   OPINION




CHARACTER OF PROCEEDING:                            Civil Appeal from Holmes County
                                                    Court of Common Pleas, Probate &
                                                    Juvenile Division, Case Nos. 09-N-
                                                    149 & 09-N-150

JUDGMENT:                                           Affirmed

DATE OF JUDGMENT ENTRY:                             August 21, 2012

APPEARANCES:

For Appellee                                        For Appellant

SEAN M. WARNER                                      WILLIAM PAUL BRINGMAN
Assistant Prosecuting Attorney                      13 East College Street
STEVE KNOWLING                                      Fredericktown, Ohio 43019-1192
Prosecuting Attorney
Holmes County, Ohio
164 E. Jackson Street
Millersburg, Ohio 44654
[Cite as In re L.S., 2012-Ohio-3794.]


Edwards, J.

        {¶1}     Appellant, Joseph Slabaugh, appeals from the January 6, 2012, Judgment

Entry issued by the Holmes County Court of Common Pleas, Probate & Juvenile

Division, in Case No. 09N149 and the December 20, 2011, Judgment Entry issued by

the Holmes County Court of Common Pleas, Probate & Juvenile Divisions, in Case No.

09N150.

                                 STATEMENT OF THE FACTS AND CASE

        {¶2}     Appellant is the biological father of L.S. (DOB 1/17/05) and D.S. (DOB

6/14/07). On July 27, 2009, a complaint was filed in Case No. 09N149 alleging that L.S.

was a neglected and dependent child. On the same date, a complaint was filed in Case

No. 09N150 alleging that D.S. was a neglected and dependent child. Both complaints

indicated that there were concerns over lack of parental supervision as well as

unsanitary living conditions.

        {¶3}     As memorialized in a Judgment Entry filed in both cases on September

11, 2009, appellant and his wife entered a plea of admission to both charges involving

L.S. and D.S and the court found the children to be neglected and dependent. They also

entered a plea of admission to the complaints involving two older children, C.S. and

S.S. who are not the subject of this appeal. A case plan that was filed on August 25,

2009, was adopted by the trial court.

        {¶4}     Following a review hearing on April 15, 2010, the trial court ordered that

the protective supervision previously granted to Holmes County Department of Job &

Family Services (HCDJFS) continue.
Holmes County App. Case Nos. 12-CA-001 & 12-CA-002                                     3


      {¶5}   On June 4, 2010, HCDJFS filed motions in both cases asking that

protective supervision be extended for an additional six (6) months. On June 18, 2010,

HCDJFS filed motions in both cases seeking an emergency review hearing. The

agency, in its motions, indicated that it had concerns over the children’s safety and the

unsanitary condition of the home and that appellant and his wife were not making

sufficient progress on their court ordered case plan. An emergency review hearing was

scheduled for June 22, 2010.

      {¶6}   Pursuant to a Judgment Entry filed in both cases on June 23, 2010,

temporary custody of L.S. and D.S. and the two older children was granted to HCDJFS.

A review hearing was held on July 12, 2010. As memorialized in a Judgment Entry filed

in both cases on July 14, 2010, the trial court ordered that temporary custody of the

children remain with HCDJFS and granted the motion to extend temporary custody.

Following a review hearing on August 23, 2010, the trial court granted temporary

custody of L.S. and D.S. to Doyle and Lydia Lee, appellant’s aunt and her husband. The

Lees were also granted temporary custody of C.S. and S.S., the two older children. The

trial court also ordered that HCDJFS have protective supervision over all of the children

for a six month period beginning on August 23, 2010.

      {¶7}   A review hearing was held on October 5, 2010. Pursuant to a Judgment

Entry filed on the same day in both cases, the trial court ordered that temporary custody

remain with the Lees and that visits between appellant and his wife and D.S. and L.S.

be supervised by the Lees. The trial court ordered that the frequency and duration of the

visits be as agreed upon by the Lees and appellant and his wife.
Holmes County App. Case Nos. 12-CA-001 & 12-CA-002                                        4


      {¶8}   On December 2, 2010, HCDJFS filed a Motion for an Emergency Review

Hearing. HCDJFS, in its motion, alleged that the Lees were unable to maintain custody

of the two older children, C.S. and S.S, due to severe behavioral issues.             As

memorialized in a Judgment Entry filed on December 6, 2010, temporary custody of

C.S. and S.S., was returned to appellant and his wife with protective supervision by

HCDJFS.

      {¶9}   Thereafter, on January 12, 2011, HCDJFS filed a motion in both cases

seeking to extend temporary protective supervision for a period of six months. Following

a hearing held on March 28, 2011, the trial court granted such motion and ordered that

temporary custody of C.S. and S.S. remain with their parents while temporary custody

of L.S. and D.S. remain with the Lees. The trial court extended protective supervision.

      {¶10} On June 3, 2011, HCDJFS filed a Motion to Terminate the Protective

Supervision Order/Temporary Custody Order and to Close Case. The motion was filed

on both cases. The agency, in its motion, asked that legal custody of L.S. and D.S. be

awarded to the Lees and that their cases be closed. Appellant, on June 10, 2011, filed

an objection to the motion for legal custody. Hearings were held on September 16,

2011 and September 19, 2011.

      {¶11} At the September 19, 2011, hearing, the parties stipulated that legal

custody of D.S. would be granted to the Lees and that the only issue to discuss with

respect to D.S. was visitation. With respect to L.S., the parties agreed to supervised

visitation unless and until L.S.’s counselor, Denise Sampson, stated otherwise. The

parties agreed to keep L.S.’s case open for sixty days and to have her counselor submit
Holmes County App. Case Nos. 12-CA-001 & 12-CA-002                                        5


her recommendation to the trial court under seal fourteen days ahead of the next review

hearing.

       {¶12} At the September 19, 2011, hearing, Michelle Kelly, a home-based

therapist through Your Human Resource Center, testified that she started working with

the subject family in this case in December of 2009. At the time, the primary concerns

were the physical state of the home and the ability to provide adequate supervision for

the children. She testified that appellant was not very involved in the parenting process

and that his wife was overwhelmed. At the time Kelly initially started working with the

family, appellant, his wife and all four children were in the home. Kelly testified that the

older two children, who were twins, needed a lot of attention and that L.S. would wander

off by herself when they came home from school. She further testified that by the fall of

2010, she was not confident that appellant and his wife were ready for their children to

return. Once C.S. and S.S., who are twins, were returned to the home in December of

2010, Kelly went out to the house twice a week focusing one week on parenting and the

other on the twins.

       {¶13} Kelly testified that one of the twins, S.S., was acting out sexually while

appellant and his wife were in the room and that “for the most part it would go- it would

occur for awhile before it would be addressed.” Transcript at 20. She testified that,

during a visit in December of 2010, at which all four children were present, the twins

demanded most of the attention. During a second visit in May of 2011 that Kelly

observed, L.S. and D.S. did not refer to appellant and his wife as mom and dad and L.S.

was nervous when her mother took her to the bathroom. Kelly testified that, during the
Holmes County App. Case Nos. 12-CA-001 & 12-CA-002                                       6


visit in December of 2010, appellant’s wife did not clean L.S. up well after a bowel

movement.

       {¶14} Kelly testified that, at the end of the second visit, L.S. and D.S. were ready

to go and were excited to see the Lees. She further testified that, the last time she was

at appellant’s trailer in August of 2011 there was trash all over and at least one

cockroach. She indicated that the trailer posed a safety hazard to L.S. and D.S. who

were too young to identify the safety concerns and avoid them. Kelly also testified that

appellant’s wife was overwhelmed and lacked confidence that she could manage all

four children. According to Kelly, both L.S. and D.S. had made tremendous progress

developmentally while with the Lees during the pendency of the case. She indicated

that D.S.’s communication skills had improved and that L.S. was much more out-going.

       {¶15} During the hearing, Kelly was asked what concerns she would have if L.S.

and D.S. had visitation with their parents every other weekend. She testified that the

biggest concern was that the twins acted out sexually and had poor impulse control.

According to Kelly, appellant and his wife minimized the sexual acting out among the

oldest two girls and the alleged victimization of L.S.

       {¶16} When asked, Kelly indicated that she thought that it was important that

there be some type of companionship schedule set up between D.S. and his mother

and that D.S. did not fear his mother. She further testified that C.S. and S.S. had

different needs than D.S., who was younger.

       {¶17} At the hearing, the Lees indicated to the trial court that they did not agree

with once a month visits and believed that every other month would be appropriate. The

Guardian Ad Litem, when asked by the trial court what he thought, noted that L.S. and
Holmes County App. Case Nos. 12-CA-001 & 12-CA-002                                    7


D.S. did not refer to appellant and his wife as mom and dad, but called them by their

first names. He noted that most of the attention during visits was focused on D.S. and

that L.S. did her own thing. The Guardian Ad Litem also indicated that he thought

visitation should be every three to four weeks.

       {¶18} At the conclusion of the hearing, the court stated that L.S.’s case would

remain open and that there would be a review hearing in approximately sixty days. He

noted that L.S.’s counselor would be filing a written report fourteen days prior to the

hearing and that D.S.’s case would be closed.

       {¶19} The trial court, pursuant to a Judgment Entry filed in Case No. 09N150 on

September 22, 2011, stated that the agency’s June 3, 2011 motion was held in

abeyance as to D.S. The trial court noted that the parties were unable to reach an

agreement on the issue of visitation between D.S. and his parents. Pursuant to a

Judgment Entry filed in Case No. 09N149 on September 22, 2011, the trial court denied

the agency’s Motion to Terminate the Protective Supervision Order/Temporary Custody

Order and to Close Case as to L.S. The trial court further ordered that temporary

custody of L.S. would remain with Doyle and Lydia Lee with continued protective

supervision by HCDJFS. The trial court also ordered that visits between L.S. and her

parents would continue to be supervised and upon agreement of the parties as to

frequency and duration. In its Judgment Entry, the trial court indicated that it would

consider allowing unsupervised visits between L.S. and her parents if the court received

a letter from L.S.’s counselor stating that unsupervised visits would be in L.S.’s best

interest.
Holmes County App. Case Nos. 12-CA-001 & 12-CA-002                                      8


         {¶20} On October 19, 2011, appellant filed a motion in Case No. 09N149

seeking a definitive visitation schedule with L.S. Appellant, in his motion, alleged that

the Lees had cancelled visitation between L.S. and her parents the last two weekends.

The Lees filed a letter in response to such motion on October 24, 2011. A Judgment

Entry was filed in Case No. 09N149 stating that appellant’s motion would come on for

an initial hearing at the scheduled November 21, 2011 review hearing.

         {¶21} An informal hearing was held in lieu of the November 21, 2011 review

hearing. The trial court, as memorialized in a Judgment Entry filed in Case No. 09N149,

ordered that temporary custody of L.S. remain with the Lees and that the protective

supervision order continue. The trial court also ordered that the Guardian Ad Litem

would observe one visit between L.S. and D.S. and their parents and would file a report

with the court on the issue of visitation on or before December 14, 2011. The trial court,

in its order, also ordered that appellant’s motion regarding visitation would be held in

abeyance. In a Judgment Entry filed the same day in Case No. 09N150, the trial court

stated that it would not issue a decision on the question of visitation between D.S. and

his parents until after the court had received and reviewed the report of the Guardian Ad

Litem.

         {¶22} On November 30, 2011, the Lees filed a letter with the court stating that

they opposed any unsupervised visits between D.S., L.S. and appellant and his wife.

         {¶23} The Guardian Ad Litem, in a report filed in both cases on December 13,

2011, recommended that visits continue to be supervised for a period of three to four

hours at a neutral location agreed to by the Lees and appellant and his wife and that the

visits occur at least every other weekend or at other times agreed to by the parties. The
Holmes County App. Case Nos. 12-CA-001 & 12-CA-002                                         9


Guardian Ad Litem noted that there “was no affection displayed between the children

and their parents or sisters during or at the end of the visit” and that L.S. referred to her

family as “monsters” and exhibited fear of being left by the Lees. The Guardian Ad

Litem also indicated that he believed that if appellant and his wife were granted

weekend visits, L.S. would suffer emotionally. The Guardian Ad Litem further indicated

that the neutral visitation setting helped alleviate L.S.’s fears.

       {¶24} The trial court, via a Judgment Entry filed in Case No. 09N149 on

December 19, 2011, denied appellant’s Motion for Definitive Visitation Schedule. The

trial court ordered that temporary custody of L.S. would remain with the Lees and that

all visits between L.S. and either or both of her parents would continue being supervised

by the Lees and that the dates and times of these visits could continue to be as agreed

upon by the Lees and appellant and his wife. The trial court stated that it would consider

the question of legal custody of L.S. on January 4, 2012 and stated that any party could

file pleadings on the issue of legal custody on or before such date.

       {¶25} A Judgment Entry was filed on December 20, 2011 in Case No. 09N150

granting legal custody of D.S. to the Lees and terminating the agency’s protective

supervision order. The trial court ordered that visitation between D.S. and his parents

continue and that such visits continue to be supervised by the Lees until the Lees

determined that supervision was no longer necessary. The trial court ordered that the

frequency, duration and location of the visits were to be as agreed upon by the Lees

and appellant and his wife. The trial court closed the case.

       {¶26} On December 28, 2011, appellant filed a letter stating his objection to the

proposed grant of legal custody to the Lees. On January 6, 2010, the trial court issued a
Holmes County App. Case Nos. 12-CA-001 & 12-CA-002                                     10


Judgment Entry in Case No. 09N149. The trial court in its Judgment Entry, granted legal

custody of L.S. to Doyle and Lydia Lee, terminated the protective supervision order and

closed the case. The trial court also ordered that visitation between L.S. and her parents

continue to be supervised by the Lees and that that the frequency, duration and location

of the visits were to be as agreed upon by the Lees and appellant and his wife.

       {¶27} On January 17, 2012, appellant filed a Notice of Appeal from the trial

court’s December 20, 2011 Judgment Entry in Case No. 09N150. The appeal has been

assigned Case No. 12CA001.

       {¶28} Appellant now raises the following assignment of error in such case:

       {¶29} “THE TRIAL COURT ERRED IN ITS JUDGMENT OF DECEMBER 20,

2011    [SIC]   IN    TERMINATING        PROTECTIVE        SUPERVISION/TEMPORARY

CUSTODY, CLOSING CASE, GRANTING LEGAL CUSTODY TO DOYLE LEE AND

LYDIA LEE, AND ORDERING VISITATION WITH APPELLEE TO BE SUPERVISED

BY DOYLE AND/OR LYDIA LEE UNTIL DOYLE AND LYDIA LEE DEEM SUPERVISED

VISITS ARE NOT NECESSARY AND THAT ARE AGREED UPON BY SAID

CUSTODIANS AND PARENTS.”

       {¶30} On January 17, 2012, appellant also filed a Notice of Appeal from the trial

court’s January 6, 2012 Judgment Entry in Case No. 09N149. The appeal has been

assigned Case No. 12CA002.

       {¶31} Appellant raises the following assignment of error in such case:

       {¶32} “THE TRIAL COURT ERRED IN ITS JUDGMENT OF DECEMBER 20,

2011 IN TERMINATING PROTECTIVE SUPERVISION/TEMPORARY CUSTODY,

CLOSING CASE, GRANTING LEGAL CUSTODY TO DOYLE LEE AND LYDIA LEE,
Holmes County App. Case Nos. 12-CA-001 & 12-CA-002                                      11


AND ORDERING VISITATION WITH APPELLEE TO BE SUPERVISED BY DOYLE

AND/OR LYDIA LEE UNTIL DOYLE AND LYDIA LEE DEEM SUPERVISED VISITS

ARE NOT NECESSARY AND THAT ARE AGREED UPON BY SAID CUSTODIANS

AND PARENTS.”

       {¶33} For purposes of judicial economy, we shall address the two cases

together.

                                Case No. 12CA001 & 12CA002

       {¶34} Appellant, in his assignment of error in both cases, argues that the trial

court erred in terminating protective supervision, granting legal custody of L.S. and D.S.

to Doyle and Lydia Lee and closing the two cases. Appellant also argues that the trial

court erred in ordering that appellant’s visitation with L.S. and D.S. be supervised by the

Lees until the Lees deemed that supervised visitation was no longer necessary and that

visitation be as agreed upon by the Lees and appellant and his wife.

       {¶35} We first note this was a grant of legal custody, not permanent custody.

Legal custody does not divest parents of residual parental rights, privileges, and

responsibilities. In re C.R., 108 Ohio St.3d 369, 2006–Ohio–1191, 843 N.E.2d 1188, at

¶ 17. This means appellant may petition the court for a modification of custody in the

future. Id.

       {¶36} We recognize that the right to parent one's children is a fundamental right.

Troxel v. Granville, 530 U.S. 57, 66, 120 S.Ct. 2054, 147 L.E.2d 49 (2000); In re Hayes,

79 Ohio St.3d 46, 48, 679 N.E.2d 680 (1997). “However, government has broad

authority to intervene to protect children from abuse and neglect.” In re C.F., 113 Ohio

St.3d 73, 2007–Ohio–1104, 862 N.E.2d 816, at ¶ 28.
Holmes County App. Case Nos. 12-CA-001 & 12-CA-002                                       12


       {¶37} R.C. 2151.353(A)(3) states, in relevant part, as follows: “If a child is

adjudicated an abused, neglected, or dependent child, the court may make any of the

following orders of disposition:

       {¶38} “(3) Award legal custody of the child to either parent or to any other person

who, prior to the dispositional hearing, files a motion requesting legal custody of the

child or is identified as a proposed legal custodian in a complaint or motion filed prior to

the dispositional hearing by any party to the proceedings. A person identified in a

complaint or motion filed by a party to the proceedings as a proposed legal custodian

shall be awarded legal custody of the child only if the person identified signs a

statement of understanding for legal custody that contains at least the following

provisions:

       {¶39} “(a) That it is the intent of the person to become the legal custodian of the

child and the person is able to assume legal responsibility for the care and supervision

of the child;

       {¶40} “(b) That the person understands that legal custody of the child in question

is intended to be permanent in nature and that the person will be responsible as the

custodian for the child until the child reaches the age of majority. Responsibility as

custodian for the child shall continue beyond the age of majority if, at the time the child

reaches the age of majority, the child is pursuing a diploma granted by the board of

education or other governing authority, successful completion of the curriculum of any

high school, successful completion of an individualized education program developed

for the student by any high school, or an age and schooling certificate. Responsibility

beyond the age of majority shall terminate when the child ceases to continuously pursue
Holmes County App. Case Nos. 12-CA-001 & 12-CA-002                                        13


such an education, completes such an education, or is excused from such an education

under standards adopted by the state board of education, whichever occurs first.

         {¶41} “(c) That the parents of the child have residual parental rights, privileges,

and responsibilities, including, but not limited to, the privilege of reasonable visitation,

consent to adoption, the privilege to determine the child's religious affiliation, and the

responsibility for support;

         {¶42} “(d) That the person understands that the person must be present in court

for the dispositional hearing in order to affirm the person's intention to become legal

custodian, to affirm that the person understands the effect of the custodianship before

the court, and to answer any questions that the court or any parties to the case may

have.”

         {¶43} As is stated above, the parties stipulated at the September 19, 2011,

hearing, that the Lees would have legal custody of D.S. The only issue with respect to

D.S. as to such hearing concerned visitation. It also appears, as appellant himself

notes in his briefs, that appellant stipulated to the Lees having legal custody of L.S.

         {¶44} Moreover, we find that the trial court's decision that it was in the best

interest of L.S. and D.S. to grant legal custody to the Lees is supported by the

preponderance of the evidence. Unlike in a permanent custody proceeding where a

juvenile court's standard of review is by clear and convincing evidence, the standard of

review in legal custody proceedings is preponderance of the evidence. In re A.C., 12th

Dist. No. CA2006–12–105, 2007–Ohio–3350 at ¶ 14; In re Nice, 141 Ohio App.3d 445,

455, 751 N.E.2d 552 (7th Dist. 2001).
Holmes County App. Case Nos. 12-CA-001 & 12-CA-002                                     14


       {¶45} In this type of dispositional hearing, the focus must be the best interest of

the child. In re C.R., 108 Ohio St.3d 369, 2006–Ohio–1191, 843 N.E.2d 1188; In re

Nawrocki, 5th Dist. No. 2004–CA–0028, 2004–Ohio–4208.

       {¶46} R.C. 2151.414(D) provides factors to be considered in making a best-

interest-of-the-child determination:

       {¶47} “In determining the best interest of a child at a hearing held pursuant to

division (A) of this section or for the purposes of division (A)(4) or (5) of section

2151.353 or division (C) of section 2151.415 of the Revised Code, the court shall

consider all relevant factors, including, but not limited to, the following:

       {¶48} “(a) The interaction and interrelationship of the child with the child's

parents, siblings, relatives, foster caregivers and out-of-home providers, and any other

person who may significantly affect the child;

       {¶49} “(b) The wishes of the child, as expressed directly by the child or through

the child's guardian ad litem, with due regard for the maturity of the child;

       {¶50} “(c) The custodial history of the child, including whether the child has been

in the temporary custody of one or more public children services agencies or private

child placing agencies for twelve or more months of a consecutive twenty-two month

period ending on or after March 18, 1999;

       {¶51} “(d) The child's need for a legally secure permanent placement and

whether that type of placement can be achieved without a grant of permanent custody

to the agency;

       {¶52} “(e) Whether any of the factors in divisions (E)(7) to (11) of this section

apply in relation to the parents and child.”
Holmes County App. Case Nos. 12-CA-001 & 12-CA-002                                      15


        {¶53} A trial court's determination on legal custody should not be overruled

absent a showing of an abuse of discretion. Stull v. Richland Cty. Children Services, 5th

Dist. Nos. 11CA47, 11CA48, 2012-Ohio-738. An abuse of discretion is when the trial

court's judgment is unreasonable, arbitrary or unconscionable. Blakemore v. Blakemore,

5 Ohio St.3d 217, 450 N.E.2d 1140 (1983).

        {¶54} Appellant, in his brief, contends that the trial court erred in relying on an

unsworn letter that the Lees filed with the trial court on November 30, 2011, which was

after the evidentiary hearing, and that the trial court erred in ordering the Guardian Ad

Litem to file a report, but did not conduct a hearing after the report was filed. Appellant

notes that he did not have a chance to cross-examine the Guardian Ad Litem or the

Lees.

        {¶55} However, as is stated above, at the September 19, 2011 hearing, Michelle

Kelly testified that the condition of the home was unsafe for the younger children who

were unable to appreciate and avoid dangerous conditions. She further testified that

appellant and his wife focused on the two older children and that L.S. was fearful of her

mother and older siblings. Kelly also testified that appellant and his wife minimized the

sexual acting out among the older girls and that they failed to adequately address the

same. Kelly also indicated that appellant and his wife were not progressing as they

should have despite intensive services offered over a two year period. According to

Kelly, both D.S. and L.S. improved developmentally while with the Lees.

        {¶56} Based on the foregoing, and in view of appellant’s stipulation, we find that

the trial court did not abuse its discretion in granting legal custody to the Lees.
Holmes County App. Case Nos. 12-CA-001 & 12-CA-002                                      16


      {¶57} Appellant also maintains that the trial court erred in ordering that visitation

be supervised by the Lees and that visitation be as agreed upon by the Lees and

appellant and his wife.     Decisions involving visitation rights are within the sound

discretion of the trial court and, upon review, an appellate court will not disturb such a

decision absent an abuse of discretion. Booth v. Booth, 44 Ohio St.3d 142, 541 N.E.2d

1028 (1989). The term “abuse of discretion” connotes more than an error of law or

judgment, it implies that the court's attitude is unreasonable, arbitrary, or

unconscionable. Blakemore, supra.

      {¶58} We find no abuse of discretion in the trial court's decision, based upon

L.S.’s and D.S.’s best interests, to award appellant supervised, as opposed to

unsupervised, visitation with the children. There was evidence that the visits had an

adverse effect on L.S., who was fearful of her family and that the family home posed a

safety risk to both children. In addition, there was evidence that appellant and the Lees

lived far apart. Finally, as noted by appellee, even though the trial court closed the

cases, it retained jurisdiction over D.S. and L.S. pursuant to R.C. 2151.353(E)(1) and

should the Lees refuse visitation or fail to provide reasonable visitation, appellant can

move the trial court to modify its disposition. R.C. 2151.353(E)(2).

      {¶59} Finally, while appellant contends that his trial counsel did not adequately

protect his interests, there is nothing in the record supporting such contention. At the

conclusion of the September 19, 2011, hearing, appellant’s counsel argued for

increased visitation between appellant and his children.
Holmes County App. Case Nos. 12-CA-001 & 12-CA-002                             17


      {¶60} Based on the foregoing, the assignments of error in Case No. 12-CA-001

and 12-CA-002 are overruled.

      {¶61} Accordingly, the judgment of the Holmes County Court of Common Pleas,

Probate & Juvenile Divisions is affirmed.




By: Edwards, J.

Gwin, P.J. and

Farmer, J. concur

                                              ______________________________



                                              ______________________________



                                              ______________________________

                                                          JUDGES

JAE/d0606
[Cite as In re L.S., 2012-Ohio-3794.]


               IN THE COURT OF APPEALS FOR HOLMES COUNTY, OHIO

                                    FIFTH APPELLATE DISTRICT


IN THE MATTER OF:                              :
                                               :
           L.S. & D.S.                         :
                                               :
                                               :
                                               :       JUDGMENT ENTRY
                                               :
                                               :
                                               :
                                               :       CASE NOS. 12-CA-001 &
                                                                 12-CA-002




    For the reasons stated in our accompanying Memorandum-Opinion on file, the

judgment of the Holmes County Court of Common Pleas, Probate & Juvenile Divisions,

is affirmed. Costs assessed to appellant, Joseph Slabaugh.




                                                   _________________________________


                                                   _________________________________


                                                   _________________________________

                                                                JUDGES